


110 HR 3440 IH: Law

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3440
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 Abercrombie, Mr. Berman,
			 Mr. Cardoza,
			 Mr. Doggett,
			 Mr. Filner,
			 Ms. Zoe Lofgren of California,
			 Mrs. Napolitano,
			 Mr. Ortiz,
			 Mr. Pastor,
			 Mr. Poe, and
			 Mr. Wexler) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title I of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to provide standards and procedures to guide both State and
		  local law enforcement agencies and law enforcement officers during internal
		  investigations, interrogation of law enforcement officers, and administrative
		  disciplinary hearings, to ensure accountability of law enforcement officers, to
		  guarantee the due process rights of law enforcement officers, and to require
		  States to enact law enforcement discipline, accountability, and due process
		  laws.
	
	
		1.Short titleThis Act may be cited as the
			 Law Enforcement Officers Procedural
			 Bill of Rights Act of 2007.
		2.Findings;
			 declaration of policy
			(a)FindingsCongress finds that—
				(1)a
			 significant lack of due process rights of law enforcement officers during
			 internal investigations and disciplinary proceedings has resulted in a loss of
			 confidence in these processes by many law enforcement officers, including those
			 unfairly targeted for their labor organization activities or for their
			 legitimate enforcement of the laws, demoralizing many rank and file officers in
			 communities and States;
				(2)unfair treatment
			 of officers has potentially serious long-term consequences for law enforcement
			 by potentially deterring or otherwise preventing officers from carrying out
			 their duties and responsibilities to the public effectively and fairly in
			 relation to local law enforcement and homeland security;
				(3)in light of
			 Congressional authorization of local law enforcement officers to act across
			 State lines for Homeland Security purposes during emergencies, and in
			 connection with mutual aid agreements among the States, there is a need to
			 provide stability and continuity in policing operations and safeguard the
			 rights and protections of law enforcement officers who may be called upon to
			 act beyond their local jurisdictions;
				(4)the lack of
			 labor-management cooperation in disciplinary matters and either the perception
			 or the actuality that officers are not treated fairly detrimentally impacts the
			 recruitment of and retention of effective officers, as potential officers and
			 experienced officers seek other careers which has serious implications and
			 repercussions for officer morale, public safety, and labor-management relations
			 and strife and can affect interstate and intrastate commerce, interfering with
			 the normal flow of commerce;
				(5)there are serious
			 implications for the public safety of the citizens and residents of the United
			 States which threaten the domestic tranquility of the United States because of
			 a lack of statutory protections to ensure—
					(A)the due process
			 rights of law enforcement officers;
					(B)fair, thorough,
			 and timely internal investigations and interrogations of and disciplinary
			 proceedings against law enforcement officers; and
					(C)effective
			 procedures for receipt, review, and investigation of complaints against
			 officers, fair to both officers and complainants; and
					(6)resolving these
			 disputes and problems and preventing the disruption of vital police services is
			 essential to the well-being of the United States and the domestic tranquility
			 of the Nation.
				(b)Declaration of
			 policyCongress declares that it is the purpose of this Act and
			 the policy of the United States to—
				(1)protect the due
			 process rights of State and local law enforcement officers and ensure equality
			 and fairness of treatment among such officers;
				(2)provide continued
			 police protection to the general public;
				(3)provide for the
			 general welfare and ensure domestic tranquility; and
				(4)prevent any
			 impediments to the free flow of commerce, under the rights guaranteed under the
			 United States Constitution and Congress’ authority thereunder.
				3.Discipline,
			 accountability, and due process rights of officersPart
			 H of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3782 et seq.) is amended by adding at the end the following new
			 section:
			
				820.Discipline,
				accountability, and due process rights of State and local law enforcement
				officers
					(a)DefinitionsIn
				this section:
						(1)Disciplinary
				actionThe term
				disciplinary action means any adverse personnel action taken
				against a law enforcement officer in response to a suspected violation of any
				personnel rule, regulation, policy, procedure, or directive by such officer,
				and shall include suspension, reduction in pay, rank, or other employment
				benefit, dismissal, transfer, reassignment, unreasonable denial of secondary
				employment, denial of promotion, or unpaid leave from employment.
						(2)Disciplinary
				hearingThe term disciplinary hearing means an
				administrative hearing initiated by a law enforcement agency against a law
				enforcement officer which may result in disciplinary action.
						(3)InvestigationThe
				term investigation—
							(A)means an action
				taken to determine whether a law enforcement officer violated a rule,
				regulation, policy, procedure, or directive of a public agency; and
							(B)includes—
								(i)asking questions
				of any other law enforcement officer or non-law enforcement officer (directly
				related to the actions for which the officer is being investigated);
								(ii)conducting
				observations;
								(iii)seizing
				property;
								(iv)reviewing and
				evaluating reports, records, or other documents; and
								(v)examining physical
				evidence.
								(4)Law enforcement
				officerThe terms law enforcement officer and
				officer have the meaning given the term law enforcement
				officer in section 1204, except that the term does not include a law
				enforcement officer employed by the United States, or any department, agency,
				or instrumentality thereof.
						(5)Personnel
				recordThe term personnel record means any document
				or file, whether in written or electronic form and irrespective of location,
				that has been or may be used in determining the qualifications of a law
				enforcement officer for employment, evaluation, promotion, transfer, additional
				compensation, termination, or any disciplinary action.
						(6)Public agency
				and law enforcement agencyThe terms public agency
				and law enforcement agency each have the meaning given the term
				public agency in section 1204, except that the terms do not
				include the United States, or any department, agency, or instrumentality
				thereof.
						(7)Lie
				detectorThe term lie detector means a polygraph,
				deceptograph, voice stress analyzer, psychological stress evaluator, or any
				other similar device, whether mechanical or electrical, that is used, or the
				results of which are used, for the purpose of rendering a diagnostic opinion
				regarding the honesty or dishonesty of an individual.
						(b)Applicability
						(1)In
				generalThis section sets forth the due process rights, including
				procedures, that shall be afforded a law enforcement officer who is the subject
				of an investigation or disciplinary hearing.
						(2)NonapplicabilityThis
				section does not apply in the case of—
							(A)an investigation
				of specifically alleged conduct by a law enforcement officer that, if proven,
				would constitute a violation of a statute providing for criminal penalties;
				or
							(B)a non-disciplinary
				action taken in good faith on the basis of the employment-related performance
				of law enforcement officers, and those serving in a law enforcement capacity
				holding an elected or appointed office.
							(c)Effective
				procedures for receipt, review, and investigation of complaints against law
				enforcement officersNot later than 1 year after the effective
				date of the Law Enforcement Officers
				Procedural Bill of Rights Act of 2007, each law enforcement
				agency shall adopt and comply with a written complaint procedure that—
						(1)authorizes persons
				from within and outside the law enforcement agency to submit written complaints
				about a law enforcement officer to—
							(A)the law
				enforcement agency employing the law enforcement officer; or
							(B)any other law
				enforcement agency charged with investigating such complaints;
							(2)sets forth the
				procedures for the investigation and disposition of such complaints;
						(3)provides for
				public access to required forms and other information concerning the submission
				and disposition of written complaints; and
						(4)requires
				notification to the complainant in writing of the final disposition of the
				complaint and the reasons for such disposition.
						(d)Initiation of an
				investigation
						(1)In
				generalAn investigation
				based on a complaint from within or outside the law enforcement agency shall
				commence not later than 15 days after the receipt of the complaint by—
							(A)the law
				enforcement agency employing the law enforcement officer against whom the
				complaint has been made; or
							(B)any other law
				enforcement agency charged with investigating such a complaint.
							(2)Interrogations;
				conditionsWhen any law enforcement officer is under
				investigation and subjected to interrogation by his or her commanding officer,
				or any other member of the employing law enforcement department, that could
				lead to disciplinary action, the interrogation shall be conducted under the
				following conditions:
							(A)The interrogation
				shall be conducted at a reasonable hour, preferably at a time when the law
				enforcement officer is on duty, or during the normal waking hours for the law
				enforcement officer, unless the seriousness of the investigation requires
				otherwise. If the interrogation does occur during off-duty time of the law
				enforcement officer being interrogated, the law enforcement officer shall be
				compensated for any such off-duty time in accordance with regular department
				procedures.
							(B)The law
				enforcement officer under investigation shall be informed prior to the
				interrogation of the rank, name, and command of the officer in charge of the
				interrogation, the interrogating officers, and all other persons to be present
				during the interrogation. All questions directed to the law enforcement officer
				under interrogation shall be asked by and through no more than two
				interrogators at one time. The law enforcement officer under investigation
				shall be informed of the nature of the investigation no less than 24 hours
				prior to any interrogation.
							(C)The interrogation
				session shall be for a reasonable period of time, taking into consideration the
				gravity and complexity of the issue being investigated. The officer under
				interrogation shall be allowed to attend to his or her own personal physical
				necessities.
							(D)The law
				enforcement officer under interrogation shall not be subjected to offensive
				language or threatened with disciplinary action, except that an officer
				refusing to respond to questions or submit to interrogations shall be informed
				that failure to answer questions directly related to the investigation or
				interrogation may result in disciplinary action. No promise of reward shall be
				made as an inducement to answering any question. The employer shall not cause
				the law enforcement officer under interrogation to be subjected to visits by
				the press or news media without the express consent of the officer, nor shall
				the name, home address, or photograph of the officer be given to the press or
				news media without the officer’s express consent.
							(E)No statement made
				during interrogation by a law enforcement officer under duress, coercion, or
				threat shall be admissible in any subsequent civil proceeding against that
				officer.
							(F)The complete
				interrogation of a law enforcement officer may be electronically recorded. If a
				recording is made of the interrogation, the law enforcement officer shall have
				access to review the recording if any further proceedings are contemplated and
				prior to any further interrogation at a subsequent time. The law enforcement
				officer shall be entitled, at no expense to the law enforcement officer, to a
				transcribed copy of any notes made by a stenographer and to any reports or
				complaints made by investigators or other persons, except those which are
				deemed by the investigating agency to be confidential. No notes or reports that
				are deemed confidential may be entered in the officer's personnel file. The law
				enforcement officer being interrogated shall have the right to bring his or her
				own recording device and record any and all aspects of the
				interrogation.
							(G)If prior to or
				during the interrogation of a law enforcement officer it is deemed that the
				officer may be charged with a criminal offense, the officer shall be
				immediately informed of his or her constitutional rights, and shall be entitled
				to counsel. Disciplinary action based solely on criminal charges shall not be
				made final until the criminal investigation of such charges has been completed,
				and all court proceedings are concluded.
							(H)Upon the filing of
				a formal written statement of charges, or whenever an interrogation focuses on
				matters that could reasonably result in disciplinary action against any law
				enforcement officer, that officer, at his or her request, shall have the right
				to be represented by a representative of his or her choice who may be present
				at all times during the interrogation. The representative shall not be a person
				subject to the same investigation. The representative shall not be required to
				disclose, nor be subject to any disciplinary action for refusing to disclose,
				any information received from the officer under investigation for non-criminal
				matters. This subparagraph shall not apply to any interrogation of a law
				enforcement officer in the normal course of duty, counseling, instruction, or
				informal verbal admonishment by, or other routine or unplanned contact with, a
				supervisor or any other law enforcement officer, nor shall this subparagraph
				apply to an investigation concerned solely and directly with alleged criminal
				activities.
							(e)Sanctions;
				disciplinary action
						(1)No law enforcement
				officer shall be loaned or temporarily reassigned to a location or duty
				assignment if a sworn member of his or her department would not normally be
				sent to that location or would not normally be given that duty assignment under
				similar circumstances.
						(2)No law enforcement
				officer shall be subjected to disciplinary action, denied promotion, or
				threatened with any such treatment, because of the lawful exercise of the
				rights granted under this section, or the exercise of any rights under any
				existing administrative grievance procedure.
						(3)Nothing in this
				subsection shall be construed to create a property interest, where one does not
				exist by rule or law, in the job of Chief of Police or chief administrative
				officer of a law enforcement department.
						(4)(A)Except as provided in
				this section, no disciplinary action or denial of promotion on grounds other
				than merit shall be undertaken for any act, omission, or other allegation of
				misconduct if the investigation of the allegation is not completed within one
				year after the date on which the law enforcement department was notified of the
				allegation of the act, omission, or other misconduct.
							(B)Subparagraph (A) shall only apply
				with respect to an investigation in response to an act, omission, or other
				misconduct that occurred on or after the effective date of this section.
							(5)In the event that
				the law enforcement department determines that disciplinary action may be
				taken, the department shall notify the law enforcement officer of any proposed
				disciplinary action within 15 days, except in any of the following
				circumstances:
							(A)If the act,
				omission, or other allegation of misconduct is also the subject of a criminal
				investigation or criminal prosecution, the time during which the criminal
				investigation or criminal prosecution is pending shall be extended until 30
				days after the completion of such investigation or prosecution.
							(B)If the law
				enforcement officer voluntarily waives the 15 day period in writing, the time
				period shall be extended for the period of time specified in the written
				waiver.
							(C)If the
				investigation is a multi-jurisdictional investigation that requires a
				reasonable extension for coordination of the involved agencies.
							(D)If the law
				enforcement officer who is being investigated is incapacitated or is otherwise
				unavailable.
							(E)If the
				investigation involves an allegation of workers' compensation fraud on the part
				of the law enforcement officer.
							(6)Where a pre-disciplinary response or
				grievance procedure is required or utilized, the time used to conduct such a
				pre-disciplinary response or procedure shall not be governed or limited by this
				section.
						(7)If, after
				investigation and any pre-disciplinary response or procedure, the law
				enforcement department decides to take disciplinary action, the law enforcement
				department shall notify the law enforcement officer in writing of its decision.
				Such notification shall include the date that the disciplinary action will be
				imposed. Such disciplinary action shall commence within 30 days of the date of
				the decision by the law enforcement department, except in the case of a law
				enforcement officer who is unavailable for disciplinary action.
						(f)Administrative
				appeal
						(1)A law enforcement
				officer disciplined under this section shall have the right to make an
				administrative appeal within 30 days after the imposition of discipline
				to—
							(A)an independent
				commission, board, panel, or;
							(B)a hearing officer
				as mutually agreed to by the law enforcement officer and the law enforcement
				department.
							(2)Any administrative
				hearing under this section shall follow any applicable evidentiary procedures
				provided under State law.
						(3)Any decision of
				the commission, board, panel, or hearing officer shall be for just
				cause.
						(4)No disciplinary
				action or denial of promotion on grounds other than merit shall be undertaken
				by any law enforcement department against any law enforcement officer who has
				successfully completed the probationary period that may be required by his or
				her employing agency without providing the law enforcement officer with an
				opportunity for administrative appeal.
						(5)No chief
				administrator of a law enforcement department may be removed by a law
				enforcement department, or appointing authority, without providing the chief
				administrative officer with written notice of removal, the reason or reasons
				therefore, and an opportunity for administrative appeal.
						(g)Officer involved
				shootingsA law enforcement officer is entitled to all
				constitutional guarantees afforded to any private citizen who is under
				investigation for an alleged criminal act.
					(h)Personnel
				files
						(1)Except for
				administrative purposes and purposes of departmental evaluation, personnel
				files of law enforcement officers shall be sealed. Information contained in a
				law enforcement officer’s personnel file shall be considered privileged.
						(2)(A)Except as provided in
				subparagraph (B), no law enforcement
				officer shall have any comment adverse to his interest entered in his personnel
				file, or any other file used for any personnel purposes by his employer,
				without the law enforcement officer having first read and signed the instrument
				containing the adverse comment, indicating that he or she is aware of such
				comment.
							(B)If
				a law enforcement officer refuses to read or sign an instrument as described in
				subparagraph (A), the officer’s
				refusal shall be noted in writing on the instrument, the instrument shall be
				signed or initialed by another officer who witnessed the law enforcement
				officer’s refusal, and the instrument shall be entered in the appropriate
				personnel or other file.
							(3)A law enforcement
				officer shall have 30 days within which to file a written response to any
				adverse comment entered in his personnel file. Such written response shall be
				attached to, and shall accompany, the adverse comment, and shall be available
				for the purpose of any review or possible appeal.
						(4)Every law
				enforcement department shall, upon the request of a law enforcement officer,
				permit the officer to inspect personnel files that are used or have been used
				to determine the officer's qualifications for employment, evaluation,
				promotion, additional compensation, or termination or other disciplinary
				action. Such inspection shall be permitted during usual business hours, with no
				loss of compensation to the officer.
						(5)Each employer
				shall keep each law enforcement officer's personnel file or a true and correct
				copy thereof as long as the officer is still an active employee of the
				employer, and shall make the file or copy thereof available within a
				twenty-four hour period of time after a request therefore by the
				officer.
						(6)If, after a law
				enforcement officer has examined his or her personnel file, the officer
				believes that any portion of the material is mistakenly or unlawfully placed in
				the file, the officer may request, in writing, that the mistaken or unlawful
				portion be corrected or deleted. Any request made pursuant to this paragraph
				shall include a statement by the officer describing the corrections or
				deletions requested and the reasons supporting those corrections or deletions.
				A statement submitted pursuant to this paragraph shall become part of the
				personnel file of the officer.
						(7)Within 30 days
				after receipt of a request under
				paragraph (6), the employer shall
				either grant the officer's request or notify the officer of the decision to
				deny the request. If the employer denies the request, in whole or in part, the
				employer shall provide to the officer, in writing, the reasons for denying the
				request, and that written statement shall become part of the personnel file of
				the officer.
						(i)Lie
				detectors
						(1)No law enforcement officer shall be
				subjected to a lie detector test as part of an investigation conducted under
				this section.
						(2)No disciplinary action or other
				recrimination shall be taken against a law enforcement officer for refusing to
				submit to a lie detector test, nor shall any comment regarding an officer’s
				decision to submit to or refuse such a test be entered in the investigator's
				notes or in any other file or document, nor shall any testimony or evidence
				regarding such a decision by an officer be admissible at a subsequent hearing,
				trial, or proceeding, whether judicial or administrative.
						(j)Protection of
				personal records and personal property
						(1)No law enforcement
				officer shall be required as a condition of employment by his or her employing
				law enforcement department or other public agency to consent to the use of his
				or her photograph or identity as a law enforcement officer on the Internet for
				any purpose if that officer reasonably believes that the disclosure may result
				in threat, harassment, intimidation, or harm to that officer or his or her
				family.
						(2)For purposes of
				job assignment or other personnel action, no law enforcement officer shall be
				required or requested to disclose any item of his property, income, assets,
				source of income, debts, or personal or domestic expenditures (including those
				of any member of his family or household) unless such information—
							(A)is obtained or
				required under State law or proper legal procedure;
							(B)tends to indicate
				a conflict of interest with respect to the performance of the officer’s
				official duties; or
							(C)is necessary for
				the employing agency to ascertain the desirability of assigning the law
				enforcement officer to a specialized unit in which there is a strong
				possibility that bribes or other improper inducements may be offered.
							(3)No law enforcement
				department shall deny or refuse to any law enforcement officer the rights and
				protections guaranteed to the officer by this section.
						(k)Court of
				jurisdiction; judicial enforcement
						(1)The appropriate
				State court in the State in which a law enforcement department is located shall
				have original jurisdiction over any proceeding brought by any law enforcement
				officer against any law enforcement department for alleged violations of this
				section. Nothing in this subsection shall be construed, by reason of a claim
				arising under this section, to deny to the courts of the United States
				supplemental jurisdiction over any Federal law claim for which such courts have
				jurisdiction under section 1367 of title 28, United States Code, or any other
				provision of law.
						(2)In any case where
				the court finds that a law enforcement department has violated any of the
				provisions of this section, the court shall render appropriate injunctive or
				other extraordinary relief to remedy the violation and to prevent future
				violations of a like or similar nature, including the granting of a temporary
				restraining order, preliminary, or permanent injunction prohibiting the law
				enforcement department from taking any disciplinary action against the law
				enforcement officer, attorney fees, and any other remedies deemed appropriate
				by the court.
						(3)If the court finds
				that a bad faith or frivolous denial of rights, or a malicious filing for an
				improper purpose, has been brought pursuant to this section, the court may
				order sanctions against the offending party, the party’s attorney, or both.
				Such sanctions may include reasonable expenses incurred by the opposing party
				(including attorney's fees), as the court deems appropriate. Nothing in this
				paragraph is intended to subject actions or filings under this section to rules
				or standards that are different from those applicable to other civil actions or
				filings. Any law enforcement department which has adopted, through the action
				of its governing body or its official designee, any procedure which provides to
				law enforcement officers, at a minimum, the same rights and protections as
				provided pursuant to this section shall not be subject to this section with
				regard to such a procedure.
						(4)Nothing in this
				section shall in any way be construed to limit the use of any public safety
				agency or any law enforcement officer in the fulfilling of mutual aid
				agreements with other jurisdictions or agencies, nor shall this section be
				construed in any way to limit any jurisdictional or interagency cooperation
				under any circumstances where such activity is deemed necessary or desirable by
				the jurisdictions or the agencies involved.
						(l)On scene
				investigationsDuring an
				on-scene investigation of an officer-involved shooting incident, the officer
				who was involved in the shooting and used deadly force is entitled to attorney
				representation of the officer’s choice (within reason) prior to and during
				interviews by investigators. An attorney representing the officer involved in
				an officer-involved shooting incident should have the right, within reason, to
				counsel the officer at the scene prior to an interview by an
				investigator.
					(m)Law enforcement
				agencies right To protect crime scenes
						(1)Every law
				enforcement agency is entitled to protect the integrity of their crime scene
				investigation.
						(2)A law enforcement
				agency has the right, when a law enforcement officer’s attorney is present, to
				prohibit the officer and attorney from entering the actual crime scene so that
				evidence is not disturbed.
						(n)States’
				rightsNothing in this section may be construed—
						(1)to preempt any
				State or local law, or any provision of a State or local law, in effect on the
				date of enactment of the Law Enforcement
				Officers Procedural Bill of Rights Act of 2007, that confers a
				right or a protection that is substantially similar to a right or protection
				afforded by this section; or
						(2)to prohibit the
				enactment of any State or local law that confers a right or protection that is
				substantially similar to a right or protection afforded by this section.
						(o)Collective
				bargaining agreementsNothing in this section shall be construed
				to—
						(1)preempt any
				provision in a mutually agreed-upon collective bargaining agreement, in effect
				on the date of enactment of the Law
				Enforcement Officers Procedural Bill of Rights Act of 2007, that
				provides for substantially the same or a greater right or protection than a
				right or protection afforded under this section; or
						(2)prohibit the
				negotiation of any additional right or protection for an officer who is subject
				to any collective bargaining agreement.
						(p)Prohibition of
				Federal control over State and local criminal justice agenciesNothing in this section shall be construed to authorize any department, agency,
				officer, or employee of the United States to exercise any direction,
				supervision, or control of any law enforcement department or any criminal
				justice agency of any State or any political subdivision
				thereof.
					.
		
